On Application for Rehearing.
PER CURIAM.
In their application for rehearing, the defendants-appellees have called to our attention, inter alia, that the liability of the co-defendant, Nola Cabs, Inc., is limited to the payment of any final judgment not to exceed the sum of five thousand dollars for injury to any one person. See New Orleans Municipal Ordinance No. 1004, MCS, Sections 12-155, 12-157. Our judgment is accordingly amended so as to limit the liability of this defendant to the amount of Five Thousand ($5,000) Dollars, together with legal interest and costs; as thus amended, it is reinstated as the judgment of this court.
In our original opinion, we have disposed of all other contentions of the defendants-appellees.
The plaintiff is reserved the right to apply for further rehearing, insofar as to his prejudice we have corrected the judgment by this order denying the rehearing.
Judgment amended and rehearing denied.